1. Is the line marked on the map, O, N, M, A, the true dividing line between the plaintiff, Lupton, and the defendant, Sawyer? Answer: No.
2. Is the line marked on the map, R, S, T, U, V, W, K, A, the true dividing line between the plaintiff, Lupton, and the defendant, Sawyer? Answer: Yes.
3. Is the line marked on the map, A, B, C, D, E, F, G, H, I, J, the true dividing line between the plaintiff, Lupton, and the defendant, Spencer? Answer: No.
4. Is the line marked on the map, A, K, J, the true dividing line between the plaintiff, Lupton, and the defendant, Spencer? Answer: Yes.
5. Did plaintiffs wrongfully cut and remove trees and timber from defendant W. R. Sawyer's land, as alleged? Answer: Yes.
6. If so, what damage is defendant Sawyer entitled to recover of the plaintiffs for such wrongful cutting and removal? Answer: $65.
There are thirty-five assignments of error relating to the evidence, and four to the charge of the court. We are of opinion that they are without substantial merit, and that no reversible error has been committed.
The issues relate solely to the true location of the dividing line between the lands of plaintiff and defendant, and present almost exclusively a question of fact, which has been settled by the verdict.
No error.